                     4:17-cv-04020-SLD-JEH # 51   Page 1 of 1
                                                                                       E-FILED
                                                      Wednesday, 16 January, 2019 11:31:47 AM
                                                                  Clerk, U.S. District Court, ILCD




s/juror                                           s/juror


          s/juror
                                                  s/juror

                                                  s/juror
           s/juror


          s/juror                                  s/juror
